Order, Supreme Court, Bronx County, entered on March 10, 1972, which granted defendants’ application for a protective order, unanimously reversed, on the law, on the facts and in the exercise of discretion, and the motion denied. Appellant shall recover of respondents $40 costs and disbursements of this appeal. This action was commenced by service of a summons and complaint on December 13, 1971. After extensions, issue was joined on February 9, 1972, by service of an answer and counterclaim accompanied by a demand for a bill of particulars. On February 10, 1972, and prior to any notice by defendants, plaintiff served its notice to depose defendants. On February 11, 1972, defendants served a notice to depose plaintiff. Under the statute, on this record, plaintiff is clearly entitled to priority of examination (CPLR 3106, suhd. [a]; Samuels v. Hirsch, 12 A D 2d 823, 824). Concur — Stevens, P. J., McGivern, Markewich, Nunez and McNally, JJ.